     Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 1 of 24




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


THREE DURANS, LLC,

                 Plaintiff,
     v.                                     No. 2:20-cv-1881

COUNTY OF ALLEGHENY, a political
subdivision of the Commonwealth of
Pennsylvania, the ALLEGHENY
COUNTY HEALTH DEPARTMENT,
THE PENNSYLVANIA LIQUOR
BOARD and the BOROUGH OF
CARNEGIE POLICE DEPARTMENT,

                 Defendants.


                                    COMPLAINT

        AND NOW, the Plaintiff, Three Durans, LLC, by and through its attorneys,

Robert O Lampl, James R. Cooney, Ryan J. Cooney, Sy O. Lampl and

Alexander L. Holmquist, files the within Complaint:

        1.    The Plaintiff is Three Durans, LLC (Three Durans), a Pennsylvania

Limited Liability Company located at 701 W. Main Street, Carnegie, PA 15106-

2565.

        2.    The Defendant, County of Allegheny (the County), is a home rule

county and political subdivision of the Commonwealth of Pennsylvania with

offices at Allegheny County Department of Law, 300 Fort Pitt Commons, 445 Fort

Pitt Blvd., Pittsburgh, PA 15219.

        3.    The Defendant, Allegheny County Health Department (the ACHD),

is a local health department organized under the Local Health Administration Law



                                        1
     Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 2 of 24




with offices at Allegheny County Health Department, 301 39th Street, Bldg. #7,

Pittsburgh, PA 15201.

      4.     The Defendant, the Pennsylvania Liquor Control Board (the LCB),

is a Commonwealth Agency with offices at Office of Chief Counsel, 401

Northwest Office Building, Harrisburg, PA 17124-0001.

      5.     The Defendant, Borough of Carnegie Police Department (Carnegie

Police), is a Local Agency with offices at 1 Veteran’s Way, Carnegie, PA 15106.

      Jurisdiction and Venue:

      6.     This Honorable Court has jurisdiction over this proceeding pursuant

to 28 U.S.C. Section 1331.

      7.     Venue of this action is appropriate in the Western District of

Pennsylvania pursuant to 28 U.S.C. Sections 1391 (b) (1) and 1391 (b) (2).

       Background:

      8.     Three Duran’s operates a restaurant and bar in Carnegie, PA

known as Hottie’s Martini & Cigar Bar (Hottie’s).

      9.     Hottie’s has been open for business since March of 2019.

      10.    In March of 2019, the ACHD issued a permit to Hottie’s for its

operation as a restaurant. In addition, the LCB issued a liquor license (License

No. R5335) to Hottie’s for operation as a bar and tavern.

      The “disaster” declarations:




                                         2
     Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 3 of 24




       11.     On March 6, 2020, Pennsylvania Governor Tom Wolf issued a

Proclamation of Disaster Emergency in response to the COVID-19 pandemic. A

true and correct copy of the Proclamation is attached hereto as Exhibit “A.”1

       12.     The Governor’s Proclamation was issued pursuant to the

Emergency Management Services Code, 35 Pa.C.S. 7101 et seq.

       13.     The Governor’s emergency powers under the Code are set forth in

35 Pa.C.S. 7301 (c), which provides in relevant part, that:

               (c) Declaration of disaster emergency. — A disaster
               emergency shall be declared by executive order or pro-
               clamation of the Governor upon finding that a disaster
               has occurred or that the occurrence or the threat of a
               disaster is imminent. The state of disaster emergency
               shall continue until the Governor finds that the threat or
               danger has passed or the disaster has been dealt with
               to the extent that emergency conditions no longer exist
               and terminates the state of disaster emergency by exec-
               utive order or proclamation, but no state of disaster emer-
               gency may continue for longer than 90 days unless re-
               newed by the Governor.

       14.     In connection with the Governor’s Proclamation, on July 1, 2020,

the Secretary of the Pennsylvania Department of Health issued an Order

“requiring universal face coverings.” A true and correct copy of the Order is

attached hereto as Exhibit “E.”

       15.     In issuing her Order (Exhibit “E”), the Secretary failed to comply

with the mandatory rule making procedure required under the Commonwealth

Documents Law (45 P.S. 1102 et seq.), the Regulatory Review Act (71 P.S.

745.1 et seq.) and the Commonwealth Attorneys Act (71 P.S. 732-101 et seq.).


1 The Governor has extended the Disaster Proclamation three times. The Proclamation was first
extended on June 3, 2020, extended for a second time on August 31, 2020 and extended for a
third time on November 24, 2020. See Exhibits “B,” “C” and “D” hereto.

                                              3
     Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 4 of 24




       16.    On July 16, 2020, Governor Wolf issued an Order “Directing

Targeted Mitigation Measures.” A true and correct copy of the Order is attached

hereto as Exhibit “F.”

       17.    Pursuant to the “Targeted Mitigation Measures,” (Exhibit “F”),

among other things, restaurants were limited to the lesser of:

       A.     25% of fire code stated maximum occupancy for indoor dining; or

       B.     25 persons including staff.

       18.    In issuing his Order (Exhibit “F”), the Governor failed to comply with

the mandatory rule making procedure required under the Commonwealth

Documents Law (45 P.S. 1102 et seq.), the Regulatory Review Act (71 P.S.

745.1 et seq.) and the Commonwealth Attorneys Act (71 P.S. 732-101 et seq.).

       The “shutdowns” by the Carnegie Police:

       19.    Beginning in September of 2020, representatives of the Carnegie

Police have ordered Hottie’s to be “shut down” on multiple occasions, as the

result of alleged “covid violations.”

       20.    The Carnegie Police have never charged the Three Durans with a

crime, and none of the “shutdowns” were the result of any criminal activity.

       21.    Rather, the Carnegie Police have justified their actions on the basis

of the “Universal Face Coverings” order issued by the Secretary of Health and

the Targeted Mitigation Order issued by the Governor.

       22.    Representatives of the Three Durans met with Jeff Kennedy, the

Police Chief of the Borough of Carnegie.




                                            4
     Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 5 of 24




       23.    Chief Kennedy threatened to permanently close down Hottie’s, and

to raid Hottie’s every day until it was closed down.

       24.    Chief Kennedy advised the Three Durans that he had reported

Hottie’s to the ACHD and the LCB.




       The Closure Orders issued by the ACHD:

       25.    On September 19, 2020, the ACHD conducted an inspection of

Hottie’s. A true and correct copy of the Food Safety Assessment Report is

attached hereto as Exhibit “G.”

       26.    As a result of the inspection, the ACHD ordered Hottie’s to be

closed for a period of 7 days. However, as indicated by the Report, the closure

had nothing to do with food safety, but rather, was based solely upon the

“Universal Face Coverings” order issued by the Secretary of Health, and the

Targeted Mitigation Order issued by the Governor.

       27.    The ACHD determined that Hottie’s presented an “imminent

hazard,” due to:

       A.     No mask usage.

       B.     Overcrowding around the bar.

       C.     Serving of alcohol beyond the 11:00 closure order.

       28.    The Carnegie Police and the LCB participated in the initial

inspection by the ACHD.




                                         5
     Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 6 of 24




         29.   The ACHD conducted a re-inspection of the premises on October

2, 2020.

         30.   Following the re-inspection, the ACHD “removed” the closure

Order.

         31.   On October 16, 2020, the ACHD again conducted an inspection of

Hottie’s. A true and correct copy of the Food Safety Assessment Report is

attached hereto as Exhibit “H.”

         32.   Following its inspection, the ACHD again ordered Hottie’s to be

closed for a period of 7 days. However, as indicated by the Report, the closure

had nothing to do with food safety, but rather, was based solely upon the

“Universal Face Coverings” order issued by the Secretary of Health and the

Targeted Mitigation Order issued by the Governor.

         33.   The ACHD determined that Hottie’s presented an “imminent

hazard,” due to:

         A.    No mask usage.

         B.    Serving of alcohol without a meal.

         34.   The ACHD conducted a third re-inspection on October 23, 2020,

and again ordered Hottie’s to be closed “for at least 7 days.” A true and correct

copy of the Food Safety Assessment Report is attached hereto as Exhibit “I.”

         35.   Similar to the prior closure orders, this closure had nothing

whatsoever to do with food safety. Instead, it was based solely upon the “covid

mitigation orders” issued by the Secretary of Health and the Governor.

         Suspension/closure by the LCB:



                                          6
       Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 7 of 24




        36.   As set forth above, the LCB participated in the initial inspection by

the ACHD.

        37.   Following the inspection, representatives of the Three Durans met

with Santo M. Bonadio of the LCB.

        38.   Mr. Bonadio is of Caucasian descent.

        39.   When Mr. Bonadio referred to Hottie’s clientele, which is racially

mixed, he referred to “them people,” and intimated that the “shutdown” was

racially motivated, based upon Hottie’s African American customers. Mr. Bonadio

also referenced statements by the Carnegie Police regarding “them people.” In

addition, Mr Bonadio threatened to have Hottie’s declared to be a nuisance bar.

        40.   On October 26, 2020, the LCB sent a Notice of Suspension to the

Three Durans. A true and correct copy of the Notice is attached hereto as Exhibit

“J.”

        41.   As indicated, the LCB suspended the Three Durans’ liquor license

for the period of October 26, 2020 until November 10, 2020.

        42.   The suspension was not predicated upon any liquor code

violations. Rather, the sole reason was the “failure to comply with the Governor’s

targeted mitigation measures.”

        43.   The LCB failed to provide the Three Durans with notice or a hearing

prior to the suspension.

        44.   On November 24, 2020, representatives of the Three Durans

attended a meeting with the LCB at its offices on Mt. Nebo Road.




                                         7
     Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 8 of 24




          45.   At the meeting, the LCB advised the Three Durans that if it did not

comply with the Covid mitigation orders, the LCB would revoke the liquor license

and pursue criminal charges.

          Damages to the Three Durans:

          46.   The combined actions of the Carnegie Police, the ACHD and the

LCB have caused significant financial damages to the Three Durans.

          47.   The constant closures and license suspensions have severely

impacted the Three Duran’s income and operations, and have threatened its

ability to remain solvent and pay its bills.

          The within case:

          48.   The Three Durans now files the within case for violation of its civil

rights pursuant to 42 U.S.C. 1983.

          49.   The Carnegie Police, the ACHD and the LCB were clearly acting

under color of state law for purposes of 42 U.S.C. 1983.

          50.   The Defendants have violated the Three Durans’ civil rights while

acting under color of state law as is more fully set forth below. Among other

things:

          A.    The “Covid mitigation orders” which the Carnegie Police, the ACHD

and the LCB have attempted to enforce have no valid basis in law.

          B.    The Secretary of Health failed to comply with the mandatory rule

making procedure required under the Commonwealth Documents Law (45 P.S.

1102 et seq.), the Regulatory Review Act (71 P.S. 745.1 et seq.) and the

Commonwealth Attorneys Act (71 P.S. 732-101 et seq.).



                                           8
      Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 9 of 24




        C.      The Governor failed to comply with the mandatory rule making

procedure required under the Commonwealth Documents Law (45 P.S. 1102 et

seq.), the Regulatory Review Act (71 P.S. 745.1 et seq.) and the Commonwealth

Attorneys Act (71 P.S. 732-101 et seq.).

        D.      The Universal Face Covering Order was issued pursuant to the

Governor’s Emergency Declaration under 35 Pa.C.S. 7301 (c). However, the

Governor has illegally extended “the emergency” contrary to both federal and

state law.

        E.      The Secretary of Health’s Order “requiring universal face coverings”

was issued in violation of the separation of powers doctrine.

        F.      The Governor’s Order “Directing Targeted Mitigation Measures”

was issued in violation of the separation of powers doctrine.

        G.      There is no rational or scientific basis for the Order requiring

universal face coverings.2

        H.      There is no rational or scientific basis for the Order “Directing

Targeted Mitigation Measures.”

        I.      The Defendants’ actions have deprived the Three Durans of due

process of law, both procedurally and substantively.

        J.      The closure orders will deprive the owners of the Three Durans of

their right to make a living.

        K.      The Defendants’ actions have deprived the Three Durans of equal

protection under the law.

2 Scientific evidence on the efficacy of face masks is conflicting. For example, Cyril H. Wecht,
M.D., J.D., the former Coroner of Allegheny County, has stated that the mandatory mask order is
“totally absurd.”

                                               9
     Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 10 of 24




                                         COUNT 1:

                            The Orders are not enforceable:

        51.     The Plaintiff hereby incorporates paragraphs 1 through 50 above as

if set forth in their entirety.

        52.     On July 1, 2020, the Secretary of the Pennsylvania Department of

Health issued an Order “requiring universal face coverings.” (See Exhibit “E”

hereto).

        53.     In issuing her Order, the Secretary failed to comply with the

mandatory rule making procedure required under the Commonwealth Documents

Law (45 P.S. 1102 et seq.), the Regulatory Review Act (71 P.S. 745.1 et seq.)

and the Commonwealth Attorneys Act (71 P.S. 732-101 et seq.).

        54.     On July 16, 2020, Governor Wolf issued an Order “Directing

Targeted Mitigation Measures.” (See Exhibit “F” hereto).

        55.     In issuing his Order, the Governor failed to comply with the

mandatory rule making procedure required under the Commonwealth Documents

Law (45 P.S. 1102 et seq.), the Regulatory Review Act (71 P.S. 745.1 et seq.)

and the Commonwealth Attorneys Act (71 P.S. 732-101 et seq.).

        56.     The law is clear that:

        The Commonwealth Documents Law, the Regulatory Review
        Act, and the Commonwealth Attorneys Act establish a manda-
        tory, formal rulemaking procedure that is, with rare exceptions,
        required for the promulgation of all regulations. See Germantown
        Cab Co. v. Philadelphia Parking Auth., 993 A.2d 933, 937 (Pa.
        Cmwlth. 2010), aff'd, 614 Pa. 133, 36 A.3d 105 (2012). Under the
        Commonwealth Documents Law, an agency must give notice to
        the public of its proposed rulemaking and an opportunity for the
        public to comment. Section 201 of the Commonwealth Documents
        Law, 45 P.S. § 1201; Borough of Bedford v. Dept. of Envtl. Prot.,

                                            10
     Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 11 of 24




        972 A.2d 53 (Pa. Cmwlth. 2009). Under the Regulatory Review Act,
         the agency must also submit its proposed regulation to IRRC for
        public comment, recommendation from IRRC, and, ultimately,
        IRRC's approval or denial of a final-form regulation. Section 5 of
        the Regulatory Review Act, as amended, 71 P.S. § 745.5. The
        Commonwealth Attorneys Act requires the agency to submit all
        proposed regulations to the Attorney General and Governor's
        Office of General Counsel for review of the form and legality.
        71 P.S. §§ 732-204(b), -301(10).

Naylor v. Commonwealth, 2012 Pa. Commw. LEXIS 285, 54 A.3d 429, 433-434

(2012). See also, Northwestern Youth Services v. Dep’t of Public Welfare, 620

Pa. 140, 66 A.3d 301 (2013).

        57.     In enacting the Orders at issue in the present case, both the

Governor and the Secretary of Health wholly failed to comply with these

requirements.

        58.     Such failure clearly causes the Orders to be unenforceable as a

matter of law. See, Germantown Cab Co. v. Philadelphia Parking Authority, 614

Pa. 133, 36 A.3d 105 (2012) and cases cited therein.

                                      COUNT 2:

                         The Defendants (and the Governor)

               have improperly extended the “emergency powers”:

        59.     The Plaintiff hereby incorporates paragraphs 1 through 58 above as

if set forth in their entirety.

        60.     On March 6, 2020, Pennsylvania Governor Tom Wolf issued his

first Proclamation of Disaster Emergency (See Exhibit “A”).




                                          11
    Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 12 of 24




       61.    Pursuant to 35 Pa.C.S. 7301 (c), the Governor’s emergency

powers under the Emergency Management Services Code only last for 90 days

unless the disaster emergency is “renewed” by the Governor.

       62.    On April 13, 2020, the Supreme Court of Pennsylvania issued its

opinion in the case Friends of Devito v. Wolf, 2020 Pa. LEXIS 1987, 227 A.3d

872 (2020). In Devito, the plaintiffs filed a Petition for King’s Bench Jurisdiction

asserting that the Governor lacked the authority to order the closure of “non-life-

sustaining businesses.” The Pennsylvania Supreme Court held that the

Governor’s Order was within his emergency powers since the closure was

“temporary. “ As stated by the Court:

              We consider the appropriateness of the due process
              afforded in light of the fact that the loss of Petitioner's
              property rights are temporary and find this signify-
              cant. The temporary deprivation impact effects each
              of the factors in the Mathews balancing test. While the
              private interest, the closure of the business, is important,
              the risk of erroneous temporary deprivation does not
              outweigh the value of additional or substitute safeguards
              which could not be provided within a realistic timeframe.

(emphasis added).

       63.    On June 3, 2020, the Governor extended the Disaster Proclamation

for the first time. See Exhibit “B” hereto.

       64.    On August 24, 2020, Governor Wolf sent a letter to the Members of

the Senate of Pennsylvania. In his letter, the Governor advised the Senate that:

              In July, I extended that initial Order through August 31st.
              Unfortunately, given my authority under the Emergency
              Services Management Code, an executive order further
              extending protections from foreclosure and eviction is
              not a viable option. Any further relief must be a product
              of the Legislature.

                                          12
    Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 13 of 24




A true and correct copy of the Governor’s August 24, 2020 letter to the Senate is

attached hereto as Exhibit “K.”

       65.    Despite his letter to the Senate, on August 31, 2020, Governor Wolf

extended the Emergency Declaration for a second time. See Exhibit “C” hereto.

In addition, on November 24, 2020, Governor Wolf extended the Emergency

Declaration for a third time. See Exhibit “D” hereto.

       66.    The Three Durans believe that the second and third extensions

constituted an abuse of the Governor’s emergency powers. In fact, the

Governor’s letter (Exhibit “K”) is an admission that he lacked the power to issue a

further extension.

       67.    In County of Butler v. Wolf, 2020 U.S. Dist. LEXIS 167544 (W.D.

Pa. 2020), the Honorable William S. Stickman, IV held that the second extension

constituted an abuse of power by the Governor. As stated by Judge Stickman:

       It is true that under 35 Pa.C.S.A § 7301(c), the Governor's
       declaration of emergency, and related measures, will expire
       after ninety days. However, the Governor is able to sua sponte
       issue a continued emergency declaration. In Wolf v. Scarnati,
          A.3d , 2020 Pa. LEXIS 3603, 2020 WL 3567269 (Pa. Jul. 1,
       2020), the Pennsylvania Supreme Court held that a vote of the
       legislature was powerless to vitiate the declaration, unless the
       governor signed off (as in normal legislation). See 2020 Pa.
       LEXIS 3603, ("because H.R. 836 was not presented to the
       Governor, and, in fact, affirmatively denied the Governor the
       opportunity to approve or veto that resolution, H.R. 836 did not
       conform with the General Assembly's statutory mandate in sec-
       tion 7301(c) or with the Pennsylvania Constitution.").

       Thus, in practical effect, absent a veto-override, the Governor's
       orders can be reissued without limit. Professors Wiley & Vladeck
       recognized that this situation could lead to the situation of the per-
       manent emergency: "[alt least under federal law, emergencies,
       once declared, tend not to end; the President can unilaterally ex-
       tend national emergency declarations on an annual basis in per-
                                         13
     Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 14 of 24




        petuity, and can be stopped only by veto-proof supermajorities of
        both houses of Congress. And unless courts are going to rigorous-
        ly review whether the factual justification for the emergency mea-
        sure is still present[,] . . . the government can adopt measures that
        wouldn't be possible during "normal" times long after the true exi-
        gency passed." Wiley & Vladeck, supra page 16, at 187. On August
        31, 2020, the Governor renewed the emergency declaration, extend-
        ing his extraordinary authority for an additional ninety days. (ECF No.
        73-1). Again, absent an extraordinary veto-proof vote of the General
        Assembly, there is no limit on the number of times the Governor may
        renew the declaration and vest himself with extraordinary unilateral
        powers.

        68.     In his Dissenting Opinion in the case of Calvary Chapel Dayton

Valley v. Sisolak, 2020 U.S. LEXIS 3584 (July 24, 2020), the Honorable Justice

Samuel Alito agreed with Judge Stickman as follows:

                A public health emergency does not give Governors and
        other public officials carte blanche to disregard the Constitution
        for as long as the medical problem persists. As more medical and
        scientific evidence becomes available, and as States have time to
        craft policies in light of that evidence, courts should expect policies
        that more carefully account for constitutional rights.

        69.     These principles clearly apply in the present case.

                                        COUNT 3:

                                  The Orders violate the

                            separation of powers doctrine:

        70.     The Plaintiff hereby incorporates paragraphs 1 through 69 above as

if set forth in their entirety.

        71.     As set forth above, both the Secretary of Health and the Governor

failed to comply with the mandatory rule making procedure required under the

Commonwealth Documents Law (45 P.S. 1102 et seq.), the Regulatory Review




                                           14
    Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 15 of 24




Act (71 P.S. 745.1 et seq.) and the Commonwealth Attorneys Act (71 P.S. 732-

101 et seq.).

       72.      Accordingly, the Orders are nothing more than an attempt to control

the citizens of the Commonwealth of Pennsylvania by executive fiat.

       73.      As such, the Orders violate the doctrine of separation of powers.

       74.      The law is clear that:

       The doctrine of separation of powers is concerned with the
       allocation of official power among the three co-equal branches
       of our Government. The Framers "built into the tripartite Federal
       Government . . . a self-executing safeguard against the encroach-
       ment or aggrandizement of one branch at the expense of the
       other." Buckley v. Valeo, 424 U.S. at 122. Thus, for example, the
       Congress may not exercise the judicial power to revise final
       judgments, Plaut v. Spendthrift Farm, Inc., 514 U.S. 211,
       131 L. Ed. 2d 328, 115 S. Ct. 1447 (1995), or the executive
       power to manage an airport, see Metropolitan Washington Airports
       Authority v. Citizens for Abatement of Aircraft Noise, Inc., 501 U.S.
       252, 276, 115 L. Ed. 2d 236, 111 S. Ct. 2298 (1991) (holding that "if
       the power is executive, the Constitution does not permit an agent of
       Congress to exercise it"). See J. W. Hampton, Jr., & Co. v. United
       States, 276 U.S. 394, 406, 72 L. Ed. 624, 48 S. Ct. 348 (1928)
       (Congress may not "invest itself or its members with either execu-
       tive power or judicial power"). Similarly, the President may not
       exercise the legislative power to authorize the seizure of private
       property for public use. Youngstown, 343 U.S. at 588. And, the
       judicial power to decide cases and controversies does not include
       the provision of purely advisory opinions to the Executive, or permit
       the federal courts to resolve nonjusticiable questions.

Clinton v. Jones, 520 U.S. 681, 699-700, 117 S. Ct. 1636, 1647, 137 L. Ed. 2d

945, 964 (1997).

       75.      The case of Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S.

579, 72 S.Ct. 863, 96 L. Ed. 1153 (1952) is directly on point. In Youngstown, the

Supreme Court of the United States held that the president, as part of the




                                          15
    Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 16 of 24




executive branch, lacked the power to enact legislative rules. As stated by the

Court:

         Nor can the seizure order be sustained because of the several
         constitutional provisions that grant executive power to the Pres-
         ident. In the framework of our Constitution, the President's power
         to see that the laws are faithfully executed refutes the idea that he
         is to be a lawmaker. The Constitution limits his functions in the
         lawmaking process to the recommending of laws he thinks wise
         and the vetoing of laws he thinks bad. And the Constitution is nei-
         ther silent nor equivocal about who shall make laws which the Pres-
         ident is to execute. The first section of the first article says that "All
         legislative Powers herein granted shall be vested in a Congress of
         the United States . . . ." After granting many powers to the Congress,
         Article I goes on to provide that Congress may "make all Laws which
         shall be necessary and proper for carrying into Execution the fore-
         going Powers, and all other Powers vested by this Constitution in the
         Government of the United States, or in any Department or Officer
         thereof."

This same analysis clearly applies to state governments.

         76.    In County of Butler v. Wolf, 2020 U.S. Dist. LEXIS 167544 (W.D.

Pa. 2020), the Honorable William S. Stickman, IV made the following observation

that is relevant to the separation of powers issue:

         There is no question that our founders abhorred the concept of
         one-person rule. They decried government by fiat. Absent a ro-
         bust system of checks and balances, the guarantees of liberty
         set forth in the Constitution are just ink on parchment. There is
         no question that a global pandemic poses serious challenges for
         governments and for all Americans. But the response to a pan-
         demic (or any emergency) cannot be permitted to undermine
         our system of constitutional liberties or the system of checks
         and balances protecting those liberties. Here, Defendants are
         statutorily permitted to act with little, if any, meaningful input
         from the legislature. For the judiciary to apply an overly defer-
         ential standard would remove the only meaningful check on
         the exercise of power.

         77.    In fact, the Pennsylvania Legislature has attempted to limit or

terminate Governor Wolf’s exercise of the emergency powers.

                                            16
    Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 17 of 24




       78.    On June 9, 2020, the Pennsylvania Senate and the Pennsylvania

House of Representatives adopted a concurrent resolution that ordered Governor

Wolf to terminate the disaster emergency.

       79.    Governor Wolf vetoed the resolution, and on June 11, 2020,

Joseph B. Scarnati, III, the President Pro Tempore of the Senate, filed a

Complaint in Mandamus to enforce the resolution.

       80.    In response, Governor Wolf filed a Petition for King’s Bench

Jurisdiction to the Supreme Court of Pennsylvania.

       81.    In its Opinion, entered on July 1, 2020, the Supreme Court held that

the Legislature could only override the Governor’s veto by a two-thirds majority

vote. See Wolf v. Scarnati, 2020 Pa. LEXIS 3603 (July 1, 2020). In response to

Scarnati’s argument that the governor’s veto violated the separation of powers

doctrine, the Majority declined to address the constitutional issue.

       82.    Justice Saylor, joined by Justice Mundy, authored a Dissenting

Opinion based upon the separation of powers doctrine. As set forth in the

Dissent:

              I simply cannot envision that the framers of the
              Pennsylvania Constitution contemplated that the
              Governor could be invested with a panoply of ex-
              ceptional powers - including the delegated power
              to suspend laws and commandeer private property
               - but that the Legislature nonetheless would be
              powerless to implement a counterbalance that was
              not then subject to the chief executive's own veto
              power.

                                    COUNT 4:

                                 The Plaintiff was

                     deprived of procedural due process:
                                         17
     Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 18 of 24




        83.     The Plaintiff hereby incorporates paragraphs 1 through 82 above as

if set forth in their entirety.

        84.     The ACHD suspended the Three Durans’ health permit without

prior notice and the opportunity to be heard.

        85.     Similarly, the LCB suspended the Three Durans’ liquor license

without prior notice and the opportunity to be heard.

        86.     Notice and the opportunity to be heard are the touchstones of due

process of law. See, Armstrong v. Manzo, 380 U.S. 545, 85 S. Ct. 1187, 14 L.Ed.

2d 62 (1965):

                A fundamental requirement of due process is "the
                opportunity to be heard." Grannis v. Ordean, 234
                U.S. 385, 394. It is an opportunity which must be
                granted at a meaningful time and in a meaningful
                manner.

See also, Fuentes v. Shevin, 407 U.S. 67, 80, 92 S. Ct. 1983, 1994, 32 L. Ed. 2d

556 (1971); Boddie v. Connecticut, 401 U.S. 371, 379, 91 S. Ct. 780, 786, 28 L.

Ed. 2d 113 (1971).

        87.     The law is clear that citizens are entitled to due process even in

times of emergency or crisis. See, Friends of Devito v. Wolf, 2020 Pa. LEXIS

1987, 227 A.3d 872 (2020):

        We cannot agree, however, with Respondents' contention
        that Petitioners were not entitled to any procedural due pro-
        cess, either before or after the entry of the Executive Order.
        Respondents' Brief at 35 ("Viewing the present public health
        emergency through a Mathews lens, it is apparent what bal-
        ance is to be struck. — No additional safeguards are feasible,
        and the countervailing public interest is beyond debate."). The
        Supreme Court has held that at all times, even when the coun-
        try is at war, essential liberties remain in effect. Bell v. Burson,



                                           18
     Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 19 of 24




        402 U.S. 535, 542, 91 S. Ct. 1586, 29 L. Ed. 2d 90 (1971).

        88.     The Defendants’ violations of the Three Durans’ rights to due

process of law are clearly actionable under 42 U.S.C. 1983. See, Lewis v. N.M.

Dep't of Health, 261 F.3d 970 (10th Cir. 2001) and cases cited therein.




                                      COUNT 5:

                      The Plaintiff was deprived of substantive

                  due process: The Owners’ right to earn a living

        89.     The Plaintiff hereby incorporates paragraphs 1 through 88 above as

if set forth in their entirety.

        90.     On July 16, 2020, Governor Wolf issued an Order “Directing

Targeted Mitigation Measures.” A true and correct copy of the Order is attached

hereto as Exhibit “F.”

        91.     Pursuant to the Targeted Mitigation Measures Order, among other

things, restaurants were limited to the lesser of:

        A.      25% of fire code stated maximum occupancy for indoor dining; or

        B.      25 persons including staff.

        92.     As a result of the “Targeted Mitigation Measures,” the Three

Durans’ suffered a severe loss of business and income.

        93.     According to The Pittsburgh Business Times, the Covid shutdown

has caused more than 130 restaurants to go out of business permanently.



                                          19
     Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 20 of 24




        94.     The owners of the Three Durans depend upon the income from

Hottie’s to pay their living expenses. In fact, the income loss suffered as the

result of the Targeted Mitigation Measures Order has made it difficult for the

Three Durans to pay its bills.

        95.     In addition, as set forth above, the Carnegie Police, the ACHD and

the LCB have shut down Hottie’s on numerous occasions.

        96.     The shutdown orders were imposed without due process of law.

        97.     Accordingly, such orders violate the Three Durans’ substantive due

process rights.

        98.     In County of Butler v. Wolf, 2020 U.S. Dist. LEXIS 167544 (W.D.

Pa. 2020), the Honorable William S. Stickman, IV held that:

                A total shutdown of a business with no end-date and
                with the specter of additional, future shutdowns can
                cause critical damage to a business's ability to survive,
                to an employee's ability to support him/herself, and adds
                a government-induced cloud of uncertainty to the usual
                unpredictability of nature and life.

        99.     The same principle clearly applies in the present case.

                                       COUNT 6:

                                  The Plaintiff has been

                    deprived of equal protection under the law:

        100.    The Plaintiff hereby incorporates paragraphs 1 through 99 above as

if set forth in their entirety.

        101.    The Defendants have strictly limited the Three Durans’ occupancy

limits, while at the same time, they have condoned and participated in large

gatherings, including public protests and political gatherings.

                                           20
     Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 21 of 24




       102.    These actions clearly violate the Three Durans’ right to equal

protection under the law.

       103.    In County of Butler v. Wolf, 2020 U.S. Dist. LEXIS 167544 (W.D.

Pa. 2020), Judge Stickman made the following observations which are relevant

to the equal protection issue:

               While permitting commercial gatherings at a percentage
               of occupancy may not render the restrictions on other
               gatherings content-based, they do highlight the lack of
               narrow tailoring. See Ramsek, 2020 U.S. Dist. LEXIS
               110668, ("retail stores, airports, churches and the like
               serve as an inconvenient example of how the Mass
               Gatherings Order fails at narrow tailoring."). Indeed,
               hundreds of people may congregate in stores, malls,
               large restaurants and other businesses based only on
               the occupancy limit of the building. Up to 20,000 people
               may attend the gathering in Carlisle (almost 100 times
               the approved outdoor limit!)—with Defendants' blessing.

               Ostensibly, the occupancy restriction limits in Defendants'
               orders for those commercial purposes operate to the same
               end as the congregate gathering limits to combat the spread
               of COVID-19. However, they do so in a manner that is far less
               restrictive of the First Amendment right of assembly than the
               orders permit for activities that are more traditionally covered
               within the ambit of the Amendment—political, social, cultural,
               educational and other expressive gatherings.

                                     COUNT 7:

                      The Defendants conduct was motivated,

                     at least in part, by improper racial animus:

       104.    The Plaintiff hereby incorporates paragraphs 1 through 103 above

as if set forth in their entirety.

       105.    Following the initial inspection by the LCB, representatives of the

Three Durans met with Santo M. Bonadio of the LCB.



                                         21
     Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 22 of 24




       106.    Mr. Bonadio is of Caucasian descent.

       107.    When Mr. Bonadio referred to Hottie’s clientele, which is racially

mixed, he referred to “those people,” and intimated that the “shutdowns” were

racially motivated based upon Hottie’s African American customers.

       108.    Such conduct is clearly actionable under 42 U.S.C. 1983.




                                           COUNT 8:

                               Defendants have engaged

                  in a conspiracy to violate Plaintiff’s civil rights:

       109.    The Plaintiff hereby incorporates paragraphs 1 through 108 above

as if set forth in their entirety.

       110.    During his meeting with the Three Durans, Chief Kennedy advised

that he had reported the Three Durans to the Health Department and the LCB.

       111.    Subsequent to the meeting, both the ACHD and LCB took action to

shut down the operation of Hottie’s.

       112.    Based upon the same, the Plaintiff believes and therefore avers

that the Defendants have engaged in a conspiracy to violate Plaintiff’s civil rights.

       113.    Such conduct is actionable under both 42 U.S.C. 1983 and 42

U.S.C. 1985.

                                           COUNT 9:

                                     Plaintiff is entitled to

               recover attorneys’ fees pursuant to 42 U.S.C. 1988:



                                               22
     Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 23 of 24




       114.    The Plaintiff hereby incorporates paragraphs 1 through 108 above

as if set forth in their entirety.

       115.    42 U.S.C. 1988 provides in relevant part that a plaintiff in a civil

rights action may cover reasonable attorneys’ fees as part of the costs.

       116.    The Three Durans hereby request recovery of its reasonable

attorneys’ fees pursuant to 42 U.S.C. 1988.

       WHEREFORE, the Plaintiff respectfully requests this Honorable Court to

enter judgment in favor of the Plaintiff and against the Defendants for the

following relief: (1) a declaratory judgment finding that the “emergency orders”

are unconstitutional, and that the Defendants have violated the Plaintiff’s civil

rights by attempting to enforce such orders ; (2) an injunction to prevent further

violations; (3) damages; (4) attorneys’ fees pursuant to 42 U.S.C 1988; and (5)

any other relief that is just and appropriate.



                                                   Respectfully Submitted,

                                                   __/s/ James R. Cooney____
                                                   JAMES R. COONEY
                                                   PA I.D. #32706

                                                   ROBERT O LAMPL
                                                   PA I.D. #19809

                                                   RYAN J. COONEY
                                                   PA I.D. #319213

                                                   SY O. LAMPL
                                                   PA.I.D. #324741

                                                   ALEX L. HOLMQUIST
                                                   PA I.D. #314159



                                          23
Case 2:20-cv-01881-WSS Document 1 Filed 12/04/20 Page 24 of 24




                                    Benedum Trees Building
                                    223 Fourth Avenue, 4th Floor
                                    Pittsburgh, PA 15222
                                    (412) 392-0330 (phone)
                                    (412) 392-0335 (facsimile)

                                    Attorneys for the Plaintiff




                             24
